Citation Nr: 1336231	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-28 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel  




INTRODUCTION

The Veteran served on active duty in the Navy from June 1964 to October 1971.  He died in December 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

On the August 2009 VA Form 9, the appellant requested a Travel Board hearing.  In August 2012, the appellant requested a video hearing instead of a Travel Board hearing.  A video hearing was scheduled; however, in September 2012, the appellant requested to cancel the video hearing.  

The issue of service connection for esophageal cancer on an accrued benefits basis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's October 2007 VA Form 21-526 and appellant's January 2008 VA Form 21-534.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his October 2007 VA Form 21-4142, the Veteran indicated that Dr. Vigna had treated him for cancer from May 2007 up until the present.  The only medical records from Dr. Vigna at Hudson Family Care that are associated with the claims file are a two page report dated October 22, 2007.  As the Veteran indicated that Dr. Vigna had treated him before October 2007, it appears that his records are incomplete.  

On the Veteran's death certificate, Dr. Lups certified the Veteran's death and indicated that she was his attending physician from March 2003 until his death.  Additionally, on the sole medical record from Dr. Vigna, she noted that the Veteran was to follow up with Dr. Lups.  However, there are no medical records associated with the claims file from Dr. Lups.  

On his October 2007 VA Form 21-526, the Veteran indicated that he had been treated at Northern Dutchess Hospital- Rhineback for his esophageal cancer.  There are no records from this hospital associated with the claims file. 

In November 2008, the appellant, through her representative, submitted radiology reports dated October 2007 from the Albany VA Medical Center (VAMC).  However, there are no other medical records from the Albany VAMC or any other VAMC associated with the claims file.  

In May 2009, a decision review officer emailed a supervisor of the Veteran Service Center at the Stratton VA Medical Center.  She requested that someone from the facility review the notes taken on the Veteran and opine whether the Veteran's esophagus was the primary site of his cancer or if it is metastasized from another site.  The supervisor replied by email, "[p]er Dr[.] Fisher, the primary site of the cancer is the esophagus."  There is no explanation for the opinion.  Accordingly, another medical opinion should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she identify the names, addresses and approximate dates of treatment for all VA and non VA health care providers who have treated or examined the Veteran for his esophageal cancer, which may include, but not be limited to Drs. Vigna and Lups and the Northern Dutchess Hospital - Rhineback.  

Request that the appellant authorize the release of all relevant records from Drs. Vigna and Lups, the Northern Dutchess Hospital-Rhinebeck and any other relevant private facility, or alternatively provide the records to VA herself.  After obtaining authorization from the appellant, request the Veteran's treatment records and associate them with the claim's file.  

If, after making reasonable efforts to obtain named non-VA records the RO or AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO or AMC must notify the appellant and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  Obtain and associate with the case file all pertinent VA medical records which are not already associated with the file, which include but are not limited to, records from the Albany VAMC.  

3.  After completion of the above, obtain a VA medical opinion to determine if the Veteran's death was caused by a disability incurred in service.  The claims folder, including a copy of this remand, must be made available to the clinician. 

The clinician should address whether the esophageal cancer was the primary site or if it metastasized from elsewhere.  If it was not the primary site, did the cancer originate in the lung, bronchus, larynx or the trachea.  See the Death Certificate.  Please provide a complete explanation for the opinion.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's esophageal cancer was related to his military service, including presumed exposure to Agent Orange. Please provide a complete explanation for the opinion.

4.  Then, conduct any additional development that is deemed warranted and readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a SSOC. After the appellant has been given the applicable time to respond, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


